The Court:
It was stipulated that the transcript in case No. 6,841, supra, in this Court should constitute the transcript on this appeal. The appellant in this appeal is one of the defendants in the action in which that appeal was taken, and the facts are the-same, except that the Court below rendered judgment against this appellant.
The Court found the rendition of the former judgment. The record before us does not show that the finding was not sustained by the evidence. (See opinion in case No. 6,841, supra.) The former judgment was a bar to this action, it being found to be for the same cause of action. (Robinson v. Howard, 5 Cal. 428; Terry v. Hammonds, 47 id. 35; Aurora City v. West, 7 Wall. 99; Kimbro v. V. R. R., 56 Ga. 187; Wells’ Res. Adj. 371.)
Judgment reversed.
McKee, J., and Thornton, J., dissented.
Ross, J., being disqualified, took no part in the decision.